DETAILED ACTION
	In Reply filed on 12/10/2020 Claims 1- 6, 8, 10- 18 are pending. Claims 2- 3, 6, 8, 11, 16- 18 are currently amended. Claims 7 and 9 are canceled. Claims 1 and 12- 15 are withdrawn based on restriction requirement. Claims 2- 6, 8, 10- 11 and 16- 18 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claim limitation “if the primary liquid freeze-drying shaped preparation is not completely frozen and solidified, a hollow pipe is further arranged in the first rolling mold and the second rolling mold, through which a refrigerant is passed or stored for further cooling the primary liquid until the primary liquid is completely frozen” is interpreted as a contingent limitation. According to MPEP 2111.04(II), “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, if a prior art reference teaches a primary liquid freeze-drying shaped preparation being completely frozen and solidified, then a hollow pipe is not required to be arranged in the mold to further cool the primary liquid freeze-drying shaped preparation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3- 11 and 16- 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the frozen and solidified primary liquid for the freeze drying shaped freeze drying shaped preparation” in lines 9- 10 of Page 3. It is unclear how this substance is both a primary liquid and frozen. These are different and mutually exclusive states of matter.
Claim 3 recites the limitation “performing freeze-drying on the frozen and solidified freeze-drying shaped preparation primary liquid for the freeze-drying shaped preparation to remove solvent and obtain the freeze drying shaped preparation product.” It is unclear how the frozen primary substance can be freeze-dried if the frozen primary substance is already frozen and solidified in step E.

Claim 8 recites the limitation “an indentation hardness of equal to and above 0.1 N”. Indentation hardness values are measured in units of pressure or force over area. The units being claimed are not consistent with the proper units for indentation hardness.

Claims 4- 11 and 16- 18 are rejected by virtue of depending on an indefinite claim. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 1766546 A1 (“Eriksson”).
Regarding claim 2, Eriksson teaches a method of manufacturing a freeze drying shaped preparation having an arbitrary shape comprising:
using a relatively rotary rolling mold combination device (Fig. 1) that includes:
a first rolling mold (2), 
a second rolling mold (3),
a filling nozzle (1,7) and a tray (5);
wherein there are a first concave mold with a certain shape and second concave mold with a certain shape on surfaces of the first rolling mold and the second rolling mold (Fig. 1 and Page 3 paragraph 4 teaches the rollers having shapes surfaces in the form of recesses or grooves on their circumferences); and
Fig. 1 and Page 3 paragraph 4 teach the direction of rotation of the rollers 2, 3 indicated by arrows and forming shaped tablets).
Eriksson does not explicitly teach a complete shape with a gap of not more than 5mm.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In other words, Eriksson teaches a device with the claimed gap and the claimed invention recites the gap being not more than 5 mm. This difference does not patentably distinguish Eriksson’s gap from the claimed gap because the claimed gap would perform no differently than Eriksson’s gap.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234579 A1 (“Finke”) in view of DE 1766546 A1 (“Eriksson”) and USP 7490456 B2 (“Draisey”).
Regarding claim 3, Finke teaches a method of manufacturing a freeze drying shaped preparation having an arbitrary shape by using a mold device (Abstract), comprising the following steps:
Using a mold device ([0043- 0044, 0046] teach mold and using the mold);
Preparing a solution containing water and a binder into a solution, emulsion, or suspension to obtain a primary liquid for the freeze drying shaped preparation ([0019] teaches a carrier matrix which provides shape, structure, and support for a medicament that is administered; [0040- 0042] teach the natural substance being slurrified and then mixing to form a dry blend, suspension, and/or solution; [0046] last sentence and [0047, 0069] indicate that the mixture comprises water); 
Filling the cavities of the mold with the primary liquid for the freeze drying preparation, wherein the filling amount is equal to or close to the total volume of the mold ([0046] teaches pouring the mixture into a mold);
freezing and solidifying the freeze drying shaped preparation primary liquid for the freeze drying shaped preparation in the precooled first rolling mold and second rolling mold ([0046] teaches the mixture being frozen at a temperature below which any water in the mixture exists);
removing the frozen and solidified primary liquid for the freeze drying shaped freeze drying shaped preparation from the mold device ([0047] teaches removing the frozen mixture from the mold); and
performing freeze drying on the frozen and solidified freeze drying shaped preparation primary liquid for the freeze drying shaped preparation to remove solvent and obtain the freeze drying shaped preparation product ([0047] teaches using evaporation, lyophilization, freeze drying, critical point drying to dry the frozen mixture after removing the mixture from the mold).
Finke teaches in the freezing and solidifying step, the mold can freeze and solidify the primary liquid for the freeze drying shape preparation ([0046] teaches the mixture being frozen at a temperature below which any water in the mixture exists. Examiner notes that no hollow pipe is required by Finke because Finke teaches the primary liquid freeze-drying shaped preparation being completely frozen and solidified. See claim interpretation.); and further teaches the surface of the mold where the freeze-drying shaped preparation can be well released from the mold after freezing ([0043] teaches using plastic molds to provide facile removal of the molded products).

Eriksson teaches a method of manufacturing a freeze drying shaped preparation having an arbitrary shape by using the relatively rotary rolling mold combination device according to claim 1 (See step A and obviousness argument for the gap below), comprising the following steps:
using a relatively rotary rolling mold combination (Fig. 1), which comprises a first rolling mold (2), a second rolling mold (3), a filling nozzle (1,7) and a tray (5); wherein there are a first concave mold with a certain shape and second concave mold with a certain shape on surfaces of the first rolling mold and the second rolling mold (Fig. 1 and Page 3 paragraph 4 teaches the rollers having shapes surfaces in the form of recesses or grooves on their circumferences); when rolling, the first rolling mold and the second rolling mold rotate relative to each other, on the surface thereof the first concave mold and the second concave mold when in opposite position are matched and closed to form a complete shape (Fig. 1 and Page 3 paragraph 4 teach the direction of rotation of the rollers 2,3 indicated by arrows and forming shaped tablets); 
precooling the first rolling mold and the second rolling mold at a precooling temperature (Page 4 paragraphs 2- 3 teach ensuring that the melt mas enclosed reaches up to a freezing point before cooling down and rollers are cooled accordingly);
rotating the first rolling mold and the second rolling mold to fill the primary liquid for the freeze-drying shaped preparation into the first concave mold and the second concave mold when lower bottoms of the first concave mold and the second concave mold on the surface of the first rolling mold and the second rolling mold connect to each other, freeze-drying shaped preparation wherein the filling amount is equal to the total volume of the first concave mold and the second concave mold (Fig. 1 and Page 3 paragraphs 4- 5 teach a rotary mold, where the molds rotate to fill the cavities of the molds, wherein a filling amount is substantially equal to a total volume of the cavities); and
continuing rotating the first rolling mold and the second rolling mold; when the concave mold and the concave mold open during the rotation, the frozen and solidified primary liquid for the freeze-drying shaped freeze-drying shaped preparation is released from the concave molds and fall in the tray (Fig. 1 and Page 4 paragraph 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding method as taught by Finke to incorporate the rotary mold process as Eriksson – Page 2 last paragraph and Page 3 paragraph 2).
Finke in view of Eriksson do not explicitly teach a complete shape with a gap of not more than 5mm.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In other words, Eriksson teaches a device with the claimed gap and the claimed invention recites the gap being not more than 5 mm. This difference does not patentably distinguish Eriksson’s gap from the claimed gap because the claimed gap would perform no differently than Eriksson’s gap.
The Examiner notes that the combination of Finke and Eriksson suggests a precooling temperature of not more than 0°C because Finke teaches the mixture should be frozen at a temperature below which any water present in the mixture exists, in other words only in the solid phase, i.e., the eutectic point of the mixture in [0046] and teaches a eutectic temperature of -5°C in [0073] and Eriksson teaches ensuring that the melt mas enclosed reaches up to a freezing point before cooling down and rollers are cooled accordingly in Page 4 paragraphs 2- 3.
Draisey teaches surface treating the mold (Abstract, Col. 3 lines 36- 38, Col. 4 lines 53- 61).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold of Finke in view of Eriksson to incorporate a surface coating to insulate the die (Draisey – Col. 4 lines 53- 61).

3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234579 A1 (“Finke”) in view of DE 1766546 A1 (“Eriksson”), USP 7490456 B2 (“Draisey”), and USP 6054164 (“Roth”).
Regarding claim 3, Finke teaches a method of manufacturing a freeze drying shaped preparation having an arbitrary shape by using a mold device (Abstract), comprising the following steps:
Using a mold device ([0043- 0044, 0046] teach mold and using the mold);
Preparing a solution containing water and a binder into a solution, emulsion, or suspension to obtain a primary liquid for the freeze drying shaped preparation ([0019] teaches a carrier matrix which provides shape, structure, and support for a medicament that is administered; [0040- 0042] teach the natural substance being slurrified and then mixing to form a dry blend, suspension, and/or solution; [0046] last sentence and [0047, 0069] indicate that the mixture comprises water); 
Filling the cavities of the mold with the primary liquid for the freeze drying preparation, wherein the filling amount is equal to or close to the total volume of the mold ([0046] teaches pouring the mixture into a mold);
freezing and solidifying the freeze drying shaped preparation primary liquid for the freeze drying shaped preparation in the precooled first rolling mold and second rolling mold ([0046] teaches the mixture being frozen at a temperature below which any water in the mixture exists);
removing the frozen and solidified primary liquid for the freeze drying shaped freeze drying shaped preparation from the mold device ([0047] teaches removing the frozen mixture from the mold
performing freeze drying on the frozen and solidified freeze drying shaped preparation primary liquid for the freeze drying shaped preparation to remove solvent and obtain the freeze drying shaped preparation product ([0047] teaches using evaporation, lyophilization, freeze drying, critical point drying to dry the frozen mixture after removing the mixture from the mold).
Finke teaches in the freezing and solidifying step, the mold can freeze and solidify the primary liquid for the freeze drying shape preparation ([0046] teaches the mixture being frozen at a temperature below which any water in the mixture exists); and further teaches the surface of the mold where the freeze-drying shaped preparation can be well released from the mold after freezing ([0043] teaches using plastic molds to provide facile removal of the molded products).
Finke does not explicitly teach using a relatively rotary rolling mold combination, which comprises a first rolling mold, a second rolling mold, a filling nozzle and a tray; wherein there are a first concave mold with a certain shape and a second concave mold with a certain shape on surfaces of the first rolling mold and the second rolling mold; when rolling, the first rolling mold and the second rolling mold rotate relatively to each other, on the surface thereof the first concave mold and the second concave mold when in opposite position are highly matched and close to form a complete shape with a gap of not more than 5mm; precooling the first rolling mold and the second rolling mold at a precooling temperature of not more than 0°C; rotating the first rolling mold and the second rolling mold to fill the primary liquid for the freeze-drying shaped preparation into the concave mold and the concave mold when the lower bottoms of the concave mold and the concave mold on the surface of the first rolling mold and the second rolling mold connect to each other, freeze-drying shaped preparation wherein the filing amount is equal to or close to the total volume of the concave mold and the concave mold; and continuing rotating the first rolling mold and the second rolling mold; when the concave mold and the concave mold open during the rotation, the frozen and solidified primary liquid for the 
Eriksson teaches a method of manufacturing a freeze drying shaped preparation having an arbitrary shape by using the relatively rotary rolling mold combination device according to claim 1 (See step A and obviousness argument for the gap below), comprising the following steps:
using a relatively rotary rolling mold combination (Fig. 1), which comprises a first rolling mold (2), a second rolling mold (3), a filling nozzle (1,7) and a tray (5); wherein there are a first concave mold with a certain shape and second concave mold with a certain shape on surfaces of the first rolling mold and the second rolling mold (Fig. 1 and Page 3 paragraph 4 teaches the rollers having shapes surfaces in the form of recesses or grooves on their circumferences); when rolling, the first rolling mold and the second rolling mold rotate relative to each other, on the surface thereof the first concave mold and the second concave mold when in opposite position are matched and closed to form a complete shape (Fig. 1 and Page 3 paragraph 4 teach the direction of rotation of the rollers 2,3 indicated by arrows and forming shaped tablets); 
precooling the first rolling mold and the second rolling mold at a precooling temperature (Page 4 paragraphs 2- 3 teach ensuring that the melt mas enclosed reaches up to a freezing point before cooling down and rollers are cooled accordingly);
rotating the first rolling mold and the second rolling mold to fill the primary liquid for the freeze-drying shaped preparation into the first concave mold and the second Fig. 1 and Page 3 paragraphs 4- 5 teach a rotary mold, where the molds rotate to fill the cavities of the molds, wherein a filling amount is substantially equal to a total volume of the cavities); and
continuing rotating the first rolling mold and the second rolling mold; when the concave mold and the concave mold open during the rotation, the frozen and solidified primary liquid for the freeze-drying shaped freeze-drying shaped preparation is released from the concave molds and fall in the tray (Fig. 1 and Page 4 paragraph 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding method as taught by Finke to incorporate the rotary mold process as taught by Eriksson motivated by carrying out the molding process at a high speed with little technical effort (Eriksson – Page 2 last paragraph and Page 3 paragraph 2).
Finke in view of Eriksson do not explicitly teach a complete shape with a gap of not more than 5mm.
However, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In other words, Eriksson teaches a device with the claimed gap and the claimed invention recites the gap being not more than 5 mm. This difference does not patentably distinguish Eriksson’s gap from the claimed gap because the claimed gap would perform no differently than Eriksson’s gap.
[0046] and teaches a eutectic temperature of -5°C in [0073] and Eriksson teaches ensuring that the melt mas enclosed reaches up to a freezing point before cooling down and rollers are cooled accordingly in Page 4 paragraphs 2- 3.
Draisey teaches surface treating the mold (Abstract, Col. 3 lines 36- 38, Col. 4 lines 53- 61).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the mold of Finke in view of Eriksson to incorporate a surface coating to insulate the die (Draisey – Col. 4 lines 53- 61).
Roth teaches wherein in the freezing and solidifying step, if the primary liquid freeze-drying shaped preparation is not completely frozen and solidified, a hollow pipe is further arranged in the first rolling mold and the second rolling mold, through which refrigerant is passed or stored for further cooling until the primary liquid is completely frozen (Fig. 2 and Col. 5 line 66- Col. 6 line 17 teach coolant inlet 40, coolant outlet 41, and spiral channel 42 being provided with coolant fluid that keeps the outer surface at a temperature near a temperature of the frozen workpieces as they pass between the rollers).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the system of Finke to incorporate the cooling system of Roth motivated by ensuring the heat from the surfaces of the rollers does not raise the temperature of the work pieces to a temperature above the desired process temperature and helping to prevent the workpiece from sticking to the rollers (Roth – Col. 2 line 61- Col. 3 line 5).

s 4- 5, 8, 10- 11, and 16- 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234579 A1 (“Finke”) in view of DE 1766546 A1 (“Eriksson”) and USP 7490456 B2 (“Draisey”), and alternatively, Finke in view of Eriksson, Draisey, and Roth. 
Regarding claim 4, Finke teaches the solution containing water and binder in step C further comprises an active ingredient, including but not limited to a chemical pharmaceutical ingredient, an ingredient from traditional Chinese medicine, a natural extract, a bioactive ingredient, an oral food supplement and a skin care beneficial ingredient, which is beneficial to human and animal, or a combination thereof; wherein the weight ratio of the binder to the active ingredient is 1:100 to 100:1 ([0009- 0018] teach a medicament in the form of nutraceuticals or ingredients with the intent of improving the health and well-being of animals; [0041] teaches the medicament being added to form a mixture in a weight percent of medicament to slurry of less than 20 wt% which corresponds to a ratio of 5:1 of the slurry to the medicament, where the medicament corresponds to the active ingredient and the slurry corresponds to the binder; [0019, 0035, 0040] teach slurrifying the carrier matrix which is in the form of a natural substance. Therefore, the carrier matrix corresponds to the slurry. [0049] teaches beef liver as a carrier matrix and a combination of glucosamine hydrochloride, chondroitin sulfate, and vitamin C as the medicament, where the medicament is added in a ratio of 14.2 wt% with respect to the carrier matrix, which is equivalent to a ratio of 14.2:100 of the active ingredient to the binder).

Regarding claim 5, Finke teaches the solution containing water and binder in step C further comprises other adjuvant selected from a backbone support agent, an antioxidant, a flavoring agent and essence, a transdermal or penetration adsorption enhancer and pH adjusting agent, or a mixture thereof ([0011] teaches including vitamin C which is an antioxidant; [0028] teaches an additive including a sugar, a natural flavor, or an artificial flavor; [0042] teaches an emulsifier such as lecithin).

Regarding claim 8, Finke teaches the mold is made of a material having an indentation hardness of equal to or above 0.1 N and a thermal conductivity coefficient of equal to or above 0.0.1 W/(m*K), wherein the material is selected from one of metal, polymer material, ceramic and glass, or a mixture thereof ([0043] teaches the mold being made of a flexible polymeric material such as polyethylene or polyurethane and/or a more rigid metal). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 10, Finke teaches the binder is an edible or pharmaceutically acceptable water-soluble polymeric material, or a mixture thereof, including polysaccharide, polypeptide, protein, synthetic polymer, modified natural polymeric material or a mixture thereof, or natural material containing water-soluble polymer, or a mixture thereof ([0024] teaches the carrier matrix containing organ meat. Organ meat contains protein; [0027] teaches various forms or salts of hyaluronic acid which is a natural material containing water soluble polymer).

Regarding claim 11, Finke teaches the binder is selected from gelatin, cellulose ether, modified starch, hyaluronic acid, albumin, dextran, chitosan and product thereof with different molecular weights, sodium alginate, PVP, PVA, polyethylene glycol, arabic gum, guar gum, 
the gelatin is selected from gelatin, fish gelatin, bird gelatin and hydrolyzed gelatin, or a mixture thereof;
the cellulose ether is selected from methylcellulose, carboxymethyl cellulose,
hydroxypropylmethyl cellulose and carboxyethylmethyl cellulose, or a mixture thereof;
the modified starch is selected from pullulan and hydroxymethyl starch, or a mixture thereof ([0027] teaches various forms or salts of hyaluronic acid which is a natural material containing water soluble polymer).

Regarding claim 16, Finke teaches the solution containing water and binder in step C further comprises an active ingredient, including but not limited to a chemical pharmaceutical ingredient, an ingredient from traditional Chinese medicine, a natural extract, a bioactive ingredient, an oral food supplement and a skin care beneficial ingredient, which is beneficial to human and animal, or a combination thereof; wherein the weight ratio of the binder to the active ingredient is 1:90 to 90:1, 1:80 to 80:1, 1:70 to 70:1, 1:60 to 60:1, 1:50 to 50:1, 1:40 to 40:1, or 1 :30 to 30:1 ([0009- 0018] teach a medicament in the form of nutraceuticals or ingredients with the intent of improving the health and well-being of animals; [0041] teaches the medicament being added to form a mixture in a weight percent of medicament to slurry of less than 20 wt% which corresponds to a ratio of 5:1 of the slurry to the medicament, where the medicament corresponds to the active ingredient and the slurry corresponds to the binder; [0019, 0035, 0040] teach slurrifying the carrier matrix which is in the form of a natural substance. Therefore, the carrier matrix corresponds to the slurry. [0049] teaches beef liver as a carrier matrix and a combination of glucosamine hydrochloride, chondroitin sulfate, and vitamin C as the medicament, where the medicament is added in a ratio of 14.2 wt% with respect to the carrier matrix, which is equivalent to a ratio of 14.2:100 of the active ingredient to the binder).

Regarding claim 17, Finke teaches the solution containing water and binder in step C further comprises an active ingredient, including but not limited to a chemical pharmaceutical ingredient, an ingredient from traditional Chinese medicine, a natural extract, a bioactive ingredient, an oral food supplement and a skin care beneficial ingredient, which is beneficial to human and animal, or a combination thereof; wherein the weight ratio of the binder to the active ingredient is 1:20 to 20:1, 1:10 to 10:1, 1:9 to 9:1, 1:8 to 8:1, or 1:7 to 7:1 ([0009- 0018] teach a medicament in the form of nutraceuticals or ingredients with the intent of improving the health and well-being of animals; [0041] teaches the medicament being added to form a mixture in a weight percent of medicament to slurry of less than 20 wt% which corresponds to a ratio of 5:1 of the slurry to the medicament, where the medicament corresponds to the active ingredient and the slurry corresponds to the binder; [0019, 0035, 0040] teach slurrifying the carrier matrix which is in the form of a natural substance. Therefore, the carrier matrix corresponds to the slurry. [0049] teaches beef liver as a carrier matrix and a combination of glucosamine hydrochloride, chondroitin sulfate, and vitamin C as the medicament, where the medicament is added in a ratio of 14.2 wt% with respect to the carrier matrix, which is equivalent to a ratio of 14.2:100 of the active ingredient to the binder).

Regarding claim 18, Finke teaches the solution containing water and binder in step C further comprises an active ingredient, including but not limited to a chemical pharmaceutical ingredient, an ingredient from traditional Chinese medicine, a natural extract, a bioactive ingredient, an oral food supplement and a skin care beneficial ingredient, which is beneficial to human and animal, or a combination thereof; wherein the weight ratio of the binder to the active [0009- 0018] teach a medicament in the form of nutraceuticals or ingredients with the intent of improving the health and well-being of animals; [0041] teaches the medicament being added to form a mixture in a weight percent of medicament to slurry of less than 20 wt% which corresponds to a ratio of 5:1 of the slurry to the medicament, where the medicament corresponds to the active ingredient and the slurry corresponds to the binder; [0019, 0035, 0040] teach slurrifying the carrier matrix which is in the form of a natural substance. Therefore, the carrier matrix corresponds to the slurry). Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234579 A1 (“Finke”), DE 1766546 A1 (“Eriksson”), and USP 7490456 B2 (“Draisey”), or alternatively Finke in view of Eriksson, Draisey, and Roth, as applied to claim 5, further in view of US 2013/0122085 A1 (“Dalton”).
Regarding claim 6, Finke teaches the backbone support agent is selected from sugar [0028], sugar alcohol, amino acid having 2-12 carbon atoms and inorganic salt; the antioxidant is selected from one of vitamin C and its derivative, anthocyanin, resveratrol and plant-derived polyphenol, or a mixture thereof ([0011] teaches including vitamin C which is an antioxidant); the transdermal or penetration absorption enhancer is selected from one of lecithin, saponin, sodium lauryl alcohol acid, azone, tween and span, or a mixture thereof (0042] teaches an emulsifier such as lecithin), wherein 
the content of the other adjuvant is 0.1 % to 5% of the shaped freeze-drying shaped preparation ([0049] teaches a dry blend comprising 4.77 wt% vitamin C, where the dry blend is added in a ratio of 14.2 wt% with respect to the beef liver which corresponds 0.677 wt% of the vitamin C with respect to the shaped freeze drying product).
Finke does not explicitly teach the backbone support agent includes but not limited to sugar alcohol, amino acid having 2-12 carbon atoms, and inorganic salt; the flavoring agent and essence is selected from an essence with mint flavor, chocolate flavor, fruity flavor, vanilla flavor, coffee flavor, tea flavor, corn flavor, lemon flavor and milk flavor, or a mixture thereof; the pH adjusting agent is selected from one of citric acid, tartaric acid, sodium bicarbonate, carbonate, sodium carbonate and phosphate, or a mixture thereof; wherein the sugar is selected from one of maltose and trehalose, or a mixture thereof; the sugar alcohol is selected from one of mannitol and sorbitol, or a mixture thereof; the amino acid having 2-12 carbon atoms is selected from one of glycine, alanine and glutamic acid, or a mixture thereof; the inorganic salt is selected from one of sodium chloride, sodium phosphate and aluminum silicate, or a mixture thereof.
Dalton teaches a flavoring agent being a mint, fruit, vanilla, or lemon flavor [0093], a pH adjusting agent being citric acid [0096], tartaric acid [0096], sodium bicarbonate [0095], carbonate [0095], sodium carbonate [0095] and phosphate [0099], a sugar being trehalose [0101]; a sugar alcohol being mannitol or sorbitol [0100]; an amino acid having 2- 12 carbon atoms being glycine [0100], and an inorganic salt being sodium phosphate [0099] or aluminum silicate [0086].
It would have been obvious to one with ordinary skill in the art to modify the composition of the capsule as taught by Finke to incorporate the compositions taught by Dalton motivated by providing an alkaline or acidic medium for product stability, improving the taste of the product, adding bulk to the lyophilized product and/or assist in the control of the properties of the formulation during lyophilization, resist change in pH upon dilution or addition of acid or alkali, stabilize the therapeutic agent against physical, chemical, or biochemical process which  would Dalton – [0093, 0095- 0096, 0086, 0099- 0101]).

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Regarding the indefiniteness rejection of claim 3 the Applicant that “the frozen and solidified primary liquid for the freeze drying shaped freeze drying shaped preparation” should mean the substance is “frozen and solidified.” Applicant argues that the step of “performing freeze-drying on the frozen and solidified freeze-drying shaped preparation primary liquid” is to formed the final freeze-drying to remove any possible residual solvent of the frozen and solidified freeze-drying shaped preparation primary liquid. Applicant submits that this explanation renders the claim limitation of "performing freeze-drying on the frozen and solidified freeze-drying shaped preparation primary liquid for the freeze-drying shaped preparation to remove solvent and obtain the freeze drying shaped preparation product” definite
The Examiner respectfully disagrees. The Applicant’s explanation is not what the claim states. Firstly, it is unclear how this substance is both a primary liquid and frozen. These are different and mutually exclusive states of matter. Applicant has not clarified this point. Applicant has simply argued that this this term should mean “frozen and solidified.” This is contrary to what is written in the claim. Therefore, the indefiniteness rejection remains. 
Secondly, it is unclear how the frozen primary substance can be freeze-dried if the frozen primary substance is already frozen and solidified in step E. No residual solvent of the frozen and solidified substance is mentioned in the claim. Therefore, this argument does not overcome the indefiniteness rejection.


The Examiner respectfully disagrees with this argument. The claim does not indicate that this value is equivalent to a mold closing force. The units being claimed are not consistent with the proper units for indentation hardness (force over area).

The Applicant argues that the mold combination used in Finke inevitably has several disadvantages (see Remarks Page 12- 13). The Applicant argues that the present invention uses the rolling mold in combination for the production of freeze-dried shaped preparations is novel and the invention has the advantage of continuous production of freeze-dried preparations can be realized, thereby greatly improving the production efficiency. Applicant argues that because the preparations need to be prepared by adding water, the difficulty of solidification is greatly increased when the rolling mold combination is used for preparation. The Applicant submits that to overcome this problem, the present invention is provided with a hollow pipe in the first rolling mold and the second rolling mold of the rolling mold combination, through which a refrigerant is passed or stored for further cooling the primary liquid until the primary liquid is completely frozen. Applicant admits that Eriksson teaches the use of water or refrigerant to cool the rolling mold combination but does not disclose the provision of hollow pipes on the rolling mold combination to store refrigerant for cooling the roller mold assembly device. Applicant submits that the method of Eriksson using refrigerant to pre-cool the rolling mold combination cannot guarantee the continuous cooling of the rolling mold combination, and furthermore cannot guarantee the continuous solidification of the aqueous freeze-fried shaped preparation liquid. Therefore, Applicant concludes that providing the first rolling mold and the second rolling mold with hollow pipe cannot be given technical enlightenment by the prior art. Applicant submits that the combination of Eriksson and Finke or the other reference documents cannot 
The Examiner respectfully disagrees with this argument. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a hollow pipe) are not required in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). According to MPEP 2111.04(II), “[t]he broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” Therefore, if a prior art reference teaches a primary liquid freeze-drying shaped preparation being completely frozen and solidified, then a hollow pipe is not required to be arranged in the mold to further cool the primary liquid freeze-drying shaped preparation.
Alternatively, the Examiner disagrees with this argument because a hollow pipe within a rotary roller is not novel nor non-obvious. Roth teaches a coolant inlet 40, coolant outlet 41, and spiral channel 42 being provided with coolant fluid that keeps the outer surface at a temperature near a temperature of the frozen workpieces as they pass between the rollers in Fig. 2 and Col. 5 line 66- Col. 6 line 17. It would have been obvious to one with ordinary skill to modify the system of Finke to incorporate the cooling system of Roth motivated by ensuring the heat from the surfaces of the rollers does not raise the temperature of the work pieces to a temperature above the desired process temperature and helping to prevent the workpiece from sticking to the rollers (Roth – Col. 2 line 61- Col. 3 line 5).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643.  The examiner can normally be reached on 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LEITH S SHAFI/Primary Examiner, Art Unit 1744